Citation Nr: 9932608	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-33 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for urethral strictures as a result of radiation 
therapy.  

2. Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for actinic keratoses as a result of radiation 
therapy.  

3. Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for epididymitis as a result of radiation therapy.  

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disorders of the finger nails, toe nails and hair 
as a result of radiation therapy.  

5.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for osteoarthritis as a result of radiation therapy.  

6.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hypertension as a result of radiation therapy.  

7.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for enlargement of the right breast as a result of 
radiation therapy.  

8.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for generalized weakness as a result of radiation 
therapy.  

9.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for eye disorders as a result of radiation therapy.  

10.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder as a result of radiation 
therapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1951 to December 
1953.  

The record shows that the veteran was furnished a statement 
of the case in April 1996 on the issue of service connection 
for osteoarthritis on a direct or secondary basis; however, a 
substantive appeal was not timely filed with respect this 
claim and this issue is not properly before the Board for 
appellate review at this time.  

This matter comes before the Board on appeal from a May 1997 
rating decision by the RO in Salt Lake City, Utah, denying 
the veteran's 1996 claim for compensation benefits pursuant 
to § 1151 for the disabilities set out on the title page.  

The issues of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for urethral strictures and actinic keratoses 
as a result of radiation therapy were found to be well 
grounded by the RO, but were denied for other reasons.  These 
claims, which the Board also finds to be well grounded, are 
the subject of a remand section at the end of this decision.  


FINDING OF FACT

The claims of entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151 for epididymitis, 
disorders of the finger nails, toe nails and hair, 
osteoarthritis, hypertension, enlargement of the right 
breast, generalized weakness, eye disorders, and a 
psychiatric disorder as a result of radiation therapy are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151 for epididymitis, 
disorders of the finger nails, toe nails and hair, 
osteoarthritis, hypertension, enlargement of the right 
breast, generalized weakness, eye disorders, and a 
psychiatric disorder as a result of radiation therapy are not 
well grounded.  38 U.S.C.A. §§  1151, 5107  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria.  As the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed before October 1997, his claim must 
be adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  VAOPGCPREC 40-97.  

Any veteran who shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

The provisions of 38 C.F.R. § 3.358 were amended to provide 
as follows:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  

(i)  As applied to 
examinations, the physical 
condition prior to the disease 
or injury will be the condition 
at time of beginning the 
physical examination as a 
result of which the disease or 
injury was sustained.  

(ii)  As applied to medical or 
surgical treatment, the 
physical condition prior to the 
disease or injury will be the 
condition which the specific 
medical or surgical treatment 
was designed to relieve.  

(2)  Compensation will not be 
payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress 
of disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make 
the additional disability 
compensable in the absence of proof 
that it resulted from disease or 
injury or an aggravation of an 
existing disease or injury suffered 
as the result of training, 
hospitalization, medical or surgical 
treatment, or examination.  

(3)  Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment or 
examination properly administered 
with the express or implied consent 
of the veteran, or, in appropriate 
cases, the veteran's representative.  
"Necessary consequences" are those 
which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  
Consequences otherwise certain or 
intended to result from a treatment 
will not be considered uncertain or 
unintended solely because it had not 
been determined at the time consent 
was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background.  The veteran was referred to the VA 
Medical Center (VAMC) in Salt Lake City, Utah, by his private 
physician.  He had been treated for a skin rash with topical 
steroids and also oral Prednisone with no improvement.  

The veteran was hospitalized at the VAMC in July of 1982 for 
evaluation and treatment of a skin rash thought to be mycosis 
fungoides.  The veteran was seen in consultation by the 
Hematology/Oncology Service.  They recommended that no 
further biopsies be obtained for staging purposes as the 
treatment would be the same.  They recommended electron beam 
radiation as there was an 84% complete remission rate with 
such treatment.  The veteran was referred to the Division of 
Radiation Therapy at the University of Utah Medical Center.  
There he was evaluated and treated with 3,000 rads over a ten 
week period.  After the therapy, the veteran continued to be 
followed by the Division of Radiation Therapy at the 
University of Utah as well as the Dermatology Clinic at the 
VAMC.  Generally the veteran did well following the initial 
treatment with no signs of active disease when seen in 
follow-up January 1983.  

Thereafter, the veteran was seen in the VA Dermatology Clinic 
in January 1984 when it was noted that he had erythematous 
rashes in both axillae.  Biopsies were obtained which were 
said to reveal mycosis fungoides.  The veteran was having 
problems with urinary frequency and urinary cytology revealed 
Sezary cells, which were felt to be consistent with mycosis 
fungoides. 

He was seen at the University of Utah Hospital that same 
month.  There, the veteran's recurrent skin disease in the 
axillae was thought to have resulted from "poor arm 
positioning during his last course of treatment."  He was 
treated with 3,000 rads of electron beam therapy to both 
axilla during February 1984.  A cystoscopy in March 1984 
revealed two small strictures that were dilated.  In  a 
rating action in July 1984, the veteran was granted 
entitlement to nonservice-connected pension benefits with his 
principal disability reported to be mycosis fungoides.  

The records show that the veteran did relatively well until 
June 1986 when he was again seen for complaints of mycosis 
fungoides.  A biopsy of the left chest area was consistent 
with mycosis fungoides. 

Subsequent records show that the veteran was treated in June 
1986 with 2,000 rads electron beam, superimposed upon his 
3,000 rads whole skin electron beam treatment in 1982.  The 
veteran was seen in follow-up in August 1986 with recurrent 
patches of red scaling lesions on the upper chest and 
treatment with Nitrogen Mustard was instituted.  He was seen 
again in early September 1986 with little improvement noted 
and with additional shoulder and chest involvement.  
Thereafter psoralen-ultraviolet-light (PUVA) treatment was 
instituted.  In December 1986, it was noted that the veteran 
was also being treated with Accutane.  A notation in November 
1987 shows the veteran was receiving PUVA treatment once a 
week.  In March 1989, it was noted that the veteran was 
receiving PUVA treatment on a three times per week basis.  A 
treatment record of September 1991 showed that the veteran 
had been off of PUVA for three months (June 1991).  The only 
skin finding at that time was that of sun damaged skin, which 
the RO subsequently attributed to his ultraviolet therapy.  

A treatment note in August 1995 shows that the veteran 
underwent biopsies for possible recurrence of mycosis 
fungoides.  The biopsy results were not found to be 
consistent with mycosis fungoides.  Current and earlier 
slides were reviewed by another pathologist who was of the 
opinion that the slides were not diagnostic for mycosis 
fungoides.

The veteran filed his claim for benefits pursuant to § 1151 
in August 1996.  In conjunction with his claim, he furnished 
copies of medical records showing treatment for the claimed 
conditions, but offered no medical evidence or opinion 
relating these claimed disorders to his VA treatment.  An 
ultrasound report of August 1996 noted some thickening of the 
scrotal wall.  This was said to be a non-specific finding 
that could be found in heart failure, radiation therapy and 
other diseases.  

The veteran has contended that all of the disabilities at 
issue are the result of the VA treatment for his skin 
conditions.  The RO sought a VA medical opinion as to whether 
any of the claimed conditions were due to VA treatment.  
After reviewing the record and examining the veteran in April 
1997, the VA examiner did not find any relationship between 
the veteran's treatment for his skin disorder and his claims 
for hypertension, enlarged breast, urinary tract problems, 
degenerative joint disease or generalized weakness.  

Analysis.  The veteran was hospitalized by the VA for a 
nonservice-connected skin disorder in July 1982.  During the 
course of his hospitalization, he was treated with electron 
beam therapy at the University of Utah Hospital.  His therapy 
was conducted four times a week over a 10-week period with a 
total of 3,000 Rads.  He was discharged from the VA hospital 
in October 1982.  Subsequent records up to the present time 
show continuing treatment for the veteran's skin disorder by 
both the VA and the University of Utah hospital.  This 
treatment included additional electron beam therapy through 
the VA at the University of Utah Hospital.  The veteran 
argues that all of the disabilities at issue are the result 
of VA treatment.  

The threshold question to be answered is whether appellant 
has presented evidence of well-grounded claims with respect 
to the issue of entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151.  

A well-grounded claim is one which is plausible, meritorious 
on its own, or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veteran Claims (Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  

The Court pointed out that the VA benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence.  If a well-grounded claim has not been presented, 
the appeal with respect to that issue must fail.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) held that "evidentiary 
assertions [by the veteran] must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  

A careful review of the extensive medical evidence of record 
documenting the veteran's treatment for his skin disorder by 
both the VA and the University of Utah fails to demonstrate 
that the veteran's epididymitis, disorder of the finger 
nails, toe nails and hair, osteoarthritis, hypertension, 
enlargement of the right breast, generalized weakness, eye 
disorders, and a psychiatric disorder represent additional 
disabilities resulting from such treatment.  

There is no competent medical evidence or opinion of record 
to support the veteran's claim that the above disorders are 
the result of VA or VA-sponsored treatment.  In this regard, 
the Board notes that while there is an indication that the 
veteran had a thickening of the scrotal wall that could be 
the result of radiation therapy, this was only one of several 
etiologies suggested for this problem.  This general 
statement as to possible etiology is not conclusive, as it is 
not specific to the veteran's particular situation.  The 
Board notes the absence of any definitive medical evidence or 
opinion to relate this or any of the claimed disabilities to 
his VA treatment. 

The veteran contends, in essence, that he has multiple 
problems and complications resulting from VA medical 
treatment administered during hospitalization beginning in 
July 1982 and thereafter.  It is argued that the claimed 
conditions resulted from his treatment.  While the medical 
records show that the veteran's does have the claimed 
conditions, it is not shown by any competent medical evidence 
that their presence was the result of VA treatment.  The 
salient point here is that the veteran's statements standing 
alone are not competent evidence with respect to medical 
causation as he is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran is not a medical professional and is not 
competent to opine as to the etiology of the claimed 
disabilities.  The evidentiary assertions by the appellant as 
to his § 1151 claims are clearly beyond his competence as a 
lay person.  Espiritu, supra.

Further, the veteran has furnished no competent medical 
evidence or opinion in support of his claim for § 1151 
benefits, nor is such otherwise shown in the record.  In 
fact, there is a 1997 medical opinion to the contrary with 
respect to his claims for hypertension, enlarged breast, 
degenerative joint disease and generalized weakness.  As 
noted above, after reviewing the record, the VA physician 
opined in April 1997 that he could not say that those claimed 
disabilities were attributable to the veteran's VA treatment.  
Thus, there is no competent medical evidence to support the 
veteran's claim for § 1151 benefits for these disabilities or 
any other disabilities discussed herein.  

The law requires that there be some causal nexus between VA 
treatment and disability.  In other words, in order to be 
entitled to benefits pursuant to 38 U.S.C.A. § 1151, it must 
be shown that after VA treatment there is additional 
disability attributable to the VA treatment.  In the present 
case, this nexus is not shown as there is no competent 
medical evidence to support any nexus.  

The Board has also considered the argument that the veteran's 
skin condition was misdiagnosed, but that argument is not 
relevant to the present claim.  The sole question here is 
whether the treatment rendered by the VA for the veteran's 
skin disorder, however diagnosed, resulted in additional 
disability.  Since additional disability resulting from VA 
treatment is not shown, the claims are not well grounded.  

It should also be pointed out that appellant and his 
representative have been informed by the RO at various stages 
of the proceedings beginning with the initial notice of 
denial in May 1997 that the claims were not well grounded in 
that a nexus was not shown.  In the Statement of the Case of 
September 1997, it was noted that there was no competent 
evidence to show that additional disability resulted from the 
VA treatment in question.  That Statement of the Case also 
included the provisions of law setting out the veteran's 
responsibility for filing a well-grounded claim; applicable 
laws and regulations; and specifically referred to the lack 
of evidence indicating that appellant had any additional 
disability resulting from VA treatment.  

It is therefore apparent that the veteran and his 
representative were knowledgeable regarding the necessity of 
competent evidence to support this § 1151 benefits claim.  
Thus, it is concluded that the veteran and his representative 
had notice of the type of information needed to support the 
claim.  See Robinette; and Epps.  Further, the veteran has 
not informed VA of the existence of any specific known and 
competent evidence which has not already been obtained and/or 
requested that would render this § 1151 benefits claim well 
grounded.  38 U.S.C.A. § 5103(a) (West 1991);  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Thus, while the record shows that the veteran claims that 
epididymitis, disorders of the finger nails, toe nails and 
hair, osteoarthritis, hypertension, enlargement of the right 
breast, generalized weakness, eye disorders, and a 
psychiatric disorder arose as a result of VA treatment in 
1982 and thereafter, there is no competent medical evidence 
to link such disabilities to said VA treatment.  Accordingly, 
since appellant has not met the initial burden of submitting 
evidence to justify a belief by a fair and impartial 
individual that the claims for entitlement to compensation 
benefits for these conditions are well grounded, the claims 
as to these conditions must be denied.

As the veteran's claim for compensation benefits pursuant to 
the criteria of 38 U.S.C.A. § 1151 is not well grounded as to 
these condition, the doctrine of reasonable doubt has no 
application to these claims.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to compensation benefits for epididymitis, 
disorders of the finger nails, toe nails and hair, 
osteoarthritis, hypertension, enlargement of the right 
breast, generalized weakness, eye disorders, and a 
psychiatric disorder pursuant to the criteria of 38 U.S.C.A. 
§ 1151, the appeal is denied as to these conditions.


REMAND

The record shows that the VA was involved in a sharing 
agreement with the University of Utah Hospital and it was 
under that auspices that the veteran received his radiation 
treatment in 1982 and subsequently.  

The RO found that the claims for compensation under § 1151 
for urethral strictures and actinic keratoses as a result of 
radiation therapy were well grounded.  The record contained 
medical evidence indicating that the veteran's urethral 
strictures were the result of radiation therapy.  The RO 
denied the claim for urethral strictures on the basis that 
the radiation treatment provided was furnished privately and 
not by the VA and therefore was not a proper subject of 
§ 1151.  

While the preceding basis for denial would also apply to the 
claim for actinic keratoses, the RO's stated reason for 
denying that claim was that the resulting condition was a 
certain, or nearly certain, result of the radiation treatment 
afforded to the veteran.  However, this finding by the RO 
does not seemed to be based on any independent medical 
evidence or opinion of record.

In April 1998, General Counsel for VA held in a nonbinding 
opinion that where a claim was filed prior to October 1, 
1997, benefits may be paid under former 38 U.S.C.A. § 1151 
for injuries resulting from the veteran's treatment in a non-
VA facility, pursuant to a sharing agreement under 38 
U.S.C.A. § 8153, concerning mutual use or exchange of use of 
specialized medical resources by VA and non-VA health care 
facilities.  VAOPGCCONCL 6-98 (April 17, 1998).

It is clear that the version of 38 U.S.C.A. § 1151 under 
which the veteran's claim is brought does not require a 
showing of negligence or fault.  Brown v. Gardner, 115 S.Ct. 
552 (1994).  Moreover, VA's General Counsel has now 
indicated, under circumstances essentially the same as the 
present case, that benefits under § 1151 may be paid even 
though the treatment was at a non-VA facility pursuant to a 
sharing agreement.  VAOPGCCONCL 6-98 (April 17, 1998).  While 
this is not a precedential opinion, the Board finds its 
reasoning persuasive and applicable to the present case.  
Accordingly, the case is being remanded for the following 
action:

1.  The claims folders and hospital 
records folders should be provided to an 
appropriate VA physician for review prior 
to rendering an opinion on the following 
questions:

(a)  What is the degree of probability 
that the veteran's urethral strictures 
are related to the VA treatment or VA 
sponsored radiation treatment afforded 
the veteran for his skin conditions.  Are 
the urethral strictures a certain, or 
nearly certain, result of said skin 
treatment rendered to the veteran.  A 
complete rationale should be provided for 
any opinions expressed.  

(b)  What is the degree of probability 
that the veteran's actinic keratoses is 
related to the VA treatment or VA 
sponsored radiation treatment afforded 
the veteran for his skin conditions.  Is 
the actinic keratoses a certain, or 
nearly certain, result of said skin 
treatment rendered to the veteran.  A 
complete rationale should be provided for 
any opinions expressed.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the § 1151 claims for 
compensation for urethral strictures and 
actinic keratoses.  

If the benefits sought on appeal continue to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
No action is required of the veteran until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

